Fill in this information to identify the case:

 

Debior name Oxbridqe Coins, |nc.

United States Bankruptcy Court for the: NOl'them District of CA
(state)

Case number (|f known): 18-31040-DM m Check if this is an
amended filing

 

Official Form 206A/B
Schedule AlB: Assets _ Real and Personal Property 12/15

Disc|ose all property, real and persona|, which the debtor owns or in which the debtor has any other |ega|, equitab|e, or future interest. include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book val ue, such as fully depreciated assets or assets that were not capitalized. |n Schedu|e AlB, list any executory contracts or unexpired
|eases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 2066).

Be as complete and accurate as possib|e. |f more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. |f an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

 

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedu|e, that gives the details for each asset in a particular category. List each asset only once. |n valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

m Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

n No. Go to Part 2.
n Yes. Fill in the information below.

A|| cash or cash equivalents owned or controlled by the debtor Current value of debtor's
interest
2. Cash on hand $ 18,000.00

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

 

 

 

 

 

Name of institution (bank or brokerage tirm) Type of account Last 4 digits of account number
3.1. Meus£apgo£ank C|leck'lllg _ 4_0_4 6_ _ _ $ 2&,263.QQ
3.2. _ _ _ _ $
4. Other cash equivalents (Identify all)
4.1. Gold Boullion: Diamonds $ 425,QQQ.QQ
4.2. Gold Scrap; Rare Coins $ 900,000.00
5. Total of Part1 $ 1 421 263 00
Add lines 2 through 4 (inc|uding amounts on any additional sheets). Copy the total to line 80.

 

 

 

m Deposits and prepayments

6. Does the debtor have any deposits or prepayments?
n No. Go to Part 3.

n Yes. Fill in the information below.

Current value of
debtor's interest

7. Deposits, including security deposits and utility deposits

Description, including name of holder of deposit

7.1_ Security Deposit for Leaseho|d at 10866 Wi|shire B|vd., Los Ange|es, CA 90024 $ 2 600_00
7.2. $

 

CaS '18- 31040 DOC# 13 Filsed: d10/05/18 Entered:10/05/18 11: 28: 29 Page 1 Of 8
Officia| Form S206A/B ch ed u |eAI:B Assets_ Rea| and Persona| Property page 1

Debtor OXbl'ldqe COlnS. lnC. Case number (irknpwn) 18'31040-DM

Name

 

8. Prepayments, including prepayments on executory contracts, |eases, insurance, taxes, and rent
Description, including name of holder of prepayment

8.1. $
8.2. $

 

9. Tota| of Part 2.

. . $_Z.MO
Add lines 7 through 8. Copy the total to line 81.

 

 

 

m Accounts receivable

10. Does the debtor have any accounts receivab|e?
m No. Go to Part 4.
Yes. Fill in the information below.

Current value of debtor’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

interest
11. Accounts receivable
11a. 90 days old or less: 515117 - = ........ ') $ 515,117_00
face amount doubtful or uncollectible accounts
11b. Over 90 days old: - = ........ ') $
face amount doubtful cr uncollectible accounts
12. TotalofPart3 $ 515 Nng
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
investments
13. Does the debtor own any investments?
No. Go to Part 5.
n Yes. Fill in the information below.
Va|uation method Current value of debtor’s
used for current value interest
14. Mutua| funds or publicly traded stocks not included in Part 1
Name of fund or stock:
14.1. $
14.2. $
15. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, orjoint venture
Name of entity: % of ownership:
15.1. % $
15.2. % $
16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part1
Describe:
16.1. $
16.2. $
17. Tota| of Part 4 $ 0 00
Add lines 14 through 16. Copy the total to line 83.

 

 

 

_ Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 2 of 8
Officia| Form 206A/B Schedu|e AlB: Assets_ Rea| and Persona| Property page 2

Debtor OXbi'ldqe COlnS, lnC. Case number (irknnwn) 18-31040-DM

 

 

Name

m lnventory, excluding agriculture assets

18. Does the debtor own any inventory (exc|uding agriculture assets)?
n No. Go to Part 6.

n Yes. Fill in the information below.

Genera| description Date of the last Net book value of Va|uation method used Current value of

physical inventory debtor's interest for current value debtor's interest

(Where available)

19. Raw materials

 

 

MM/DDlYYYY $ $

20. Work in progress

 

MM /DD/YYYY

21. Finished goods, including goods held for resale

 

 

 

 

 

 

 

 

 

 

 

 

m $ $
22. Other inventory or supplies
m $ $
23. Tota| of Part 5 $ 0_00
Add lines 19 through 22. Copy the total to line 84.
24. ls any of the property listed in Part 5 perishable?
n No
n Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
n No
n Yes. Book value Va|uation method Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
n No
n Yes
Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
n No. Go to Part 7.
n Yes. Fill in the information below.
ngera| description Net book value of Va|uation method used Current value of debtor’s
debtor's interest for current value interest
(Where available)
28. Crops-either planted or harvested
$ $
29. Farm animals Examples: Livestock, poultry, farm-raised fish
$ $
30. Farm machinery and equipment (Other than titled motor vehicles)
$ $
31. Farm and fishing supplies, chemica|s, and feed
$ $
32. Other farming and fishing-related property not already listed in Part 6
$ $

 

Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 3 of 8

Officia| Form 206A/B Schedu|e AIB: Assets _ Rea| and Persona| Property page 3

 

nebior Oxbridge Coins, |nc. case number<ik,,m, 18_31040_Divi

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

33. Total of Part 6. $ 0_00
Add lines 28 through 32. Copy the total to line 85.
34. ls the debtor a member of an agricultural cooperative?
n No
n Yes. ls any of the debtor's property stored at the cooperative?
n No
n Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
n No
n Yes. Book value $ Va|uation method Current value $
36. ls a depreciation schedule available for any of the property listed in Part 6?
n No
m Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
n No
n Yes
m office fumiture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectib|es?
n No. Go to Part 8.
n Yes. Fill in the information below.
Gonora| description Net book value of Va|uation method Current value of debtor's
debtor's interest used for current value interest
(Where available)
39. Office furniture
Office Furniture at Three Locations $ $ 14.000-00
40. Office fixtures
Office Fixtures at Three Locations $ $ 30.000.00
41. Office equipment, including all computer equipment and
communication systems equipment and software
_Qtfice_Equipmentatlll£ee_Locations_ $ $ 48.000.00
42. Co||ectib|es Examples: Antiques and figurines; paintings, printsl or other
artwork; books, pictures, or other art objects; china and crysta|; stamp, coin,
or baseball card collections; other collections, memorabi|ia, or collectib|es
42.1 $ $
42.2 $ $
42.3 $ $
43. Total of Part 7. 92 000 00
Add lines 39 through 42. Copy the total to line 86. $_'_'
44. ls a depreciation schedule available for any of the property listed in Part 7?
n No
Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
cl No
Yes
Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 4 of 8
Officia| Form 206A/B Schedu|e AlB: Assets _ Rea| and Persona| Property page 4

 

 

Debtor QXb[i_dg_e_C_Q'[[|§ lnC Case number (irknpwn) 18'31040-DM

Name

Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

n No. Go to Part 9.

Yes. Fill in the information below.

Genera| description Net book value of Va|uation method used Current value of
debtor's interest for current value debtor's interest
include year, make, model, and identification numbers (i.e., VlN,

HlNl or N_number) (Where available)

47. Automobi|es, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

47.1 $ $
47.2 $ $
47.3 $ $
47.4 $ $

 

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
trailersl motors, floating homes, personal watercraft, and fishing vessels

48.1 $

 

43.2 $ $

49. Aircraft and accessories

49.1 $

 

49.2 $ $

50. Other machinery, fixtures, and equipment (exc|uding farm
machinery and equipment)

|.| E. $ $

 

 

 

51. Total of Part 8.
Add lines 47 through 50. Copy the total to line 87.

$_0.00

 

 

 

52. ls a depreciation schedule available for any of the property listed in Part 8?

m No
n Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last yeai’?
No
n Yes

_ Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 5 of 8
Officia| Form 206A/B Schedu|e AlB: Assets_ Rea| and Persona| Property page 5

Debior Oxbridqe Coins, |nc.

 

Name

Reai property

54.

55.

56.

Does the debtor own or lease any real property?
El No. co to Pari10.

Yes. Fill in the information below.

Case number (irknown) 18'31040'DM

 

Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property

include street address or other description such as
Assessor Parcel Number (APN), and type of property
(for examp|e, acreage, factory, warehouse, apartment
or office building), if available.

55.1 10866 Wilshire Blvd., LA, CA

 

55.2

Nature and extent
of debtor’s interest

in property

Leasehold

Va|uation method used
for current value

Net book value of
debtor's interest

(Where available)

Current value of
debtor’s interest

 

 

55.3

 

 

55.4

 

 

55.5

 

 

55.6

 

$$$W$H

M$MM'$'$

 

Total of Part 9.

 

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. is a depreciation schedule available for any of the property listed in Part 9?

m No
n Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

a No
n Yes

Part 10 intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?

60.

61.

62.

63.

65.

66.

Officia| Form 206A/B

 

 

0.00

 

 

El No. Goio Pari11.
a Yes. Fill in the information below.

Genera| description

Patents, copyrights, trademarks, and trade secrets

Va|uation method
used for current value

Net book value of
debtor's interest

(Where available)

Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $
|nternet domain names and websites
_Oxb£idgeco`lns com $ $
Licenses, franchises, and royalties

$ $
Customer |ists, mailing |ists, or other compilations

$ $
Other intangibles, or intellectual property $

$

Goodwii|

$ s
Total of Part 10. $

Add lines 60 through 65. Copy the total to line 89.

 

 

Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 6 of 8 6
page

Schedu|e AlB: Assets _ Reai and Persona| Property

 

 

Debtor OXbi'ldCle COlnS. lnC. Case number (irknnwn) 18-31040-DM

67.

68.

69.

 

Name

Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

n No

El Yes

is there an amortization or other similar schedule available for any of the property listed in Part 10?
n No

n Yes

Has any of the property listed in Part 10 been appraised by a professional within the last year?

No

n Yes

m All other assets

70.

71.

72.

73.

74.

75.

76.

77.

78.

79.

Does the debtor own any other assets that have not yet been reported on this form?
include all interests in executory contracts and unexpired leases not previously reported on this fonn.
n No. Go to Part12.

Yes. Fill in the information below.
Current value of
debtor's interest
Notes receivable
Description (include name of obligor)

 

Total face amount doubtful or uncollectible amount

 

Tax refunds and unused net operating losses (NOLs)

Description (for example, federal, state, local)

 

Tax year $
Tax year
Tax year

 

 

'$'$

interests in insurance policies or annuities

 

Causes of action against third parties (whether or not a lawsuit
has been filed)

 

Nature of claim

 

Amount requested $

Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

ECE[HH|. . :|. 3 |" . $ 15000000

Nature of claim A Fb'|tration
Amount requested $ 150,000.00

Trusts, equitable or future interests in property

 

Other property of any kind not already listed Examples: Season tickets,
country club membership

 

 

 

Total of Part 11.

Add lines 71 through 77. Copy the total to line 90. $M

 

 

 

Has any of the property listed in Part 11 been appraised by a professional within the last year?

n No
n Yes

Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 7 of 8

Officia| Form 206A/B Schedu|e AlB: Assets _ Reai and Persona| Property page 7

Debior Oxbridqe Coins, inc.

Name

in Part 12 copy ali of the totals from the earlier parts of the form.

80.

81

82.

83.

84.

85.

86.

87.

88.

89.

90.

91.

92.

Officia| Form 206A/B

Type of property

Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

. Deposits and prepayments. Copy line 9, Part 2.

Accounts receivabie. Copy line 12, Part 3.

investments. Copy line 17l Part 4.
inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and coilectib|es.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Reai property. Copy line 56, Part 9. . ...................................................

intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Tota|. Add lines 80 through 90 for each column. ........................... 91a.

Case number (irknown) 18'31040-Dl\/l

Current value of
personal property

$ 1,421,263.00

 

 

Current value
of real property

 

 

 

 

 

 

 

 

 

$ 2600.00
$ 516,117.00
$ Qgg
$_O-OO
$ 0.00
$ 92,000.00
$ 0.00
............................... -) $_O-OO
$
+ $ 150,000.00
$2,181,980.00 .i. m $ 000

 

 

Total of ali property on Schedu|e NB. Lines 91a + 91b = 92. ...........................................................................................

 

 

$ 2,181,980.00

 

Case: 18-31040 Doc# 13 Filed: 10/05/18 Entered: 10/05/18 11:28:29 Page 8 of 8

Schedu|e AlB: Assets _ Reai and Persona| Property

page 8

 

